UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1841


WESTMORELAND COAL COMPANY,

                    Petitioner,

             v.

MARLIN  E.  ASHLEY; DIRECTOR,  OFFICE OF   WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (17-0420-BLA)


Submitted: March 14, 2019                                         Decided: March 28, 2019


Before DIAZ and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, Fazal A. Shere, BOWLES RICE LLP, Charleston, West Virginia, for
Petitioner. Joseph E. Wolfe, Victoria S. Herman, WOLFE WILLIAMS & REYNOLDS,
Norton, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Westmoreland Coal Company seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award of black lung benefits

pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons stated by the Board. Ashley

v. Westmoreland Coal Co., No. 17-0420 BLA (B.R.B. May 30, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2